                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                   AT LONDON

CIVIL ACTION NO. 19-224-DLB

SAMUEL LAWRENCE WOOD                                                             PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


ANGEL WILSON, et al.                                                         DEFENDANTS

                                        *** *** *** ***

       Plaintiff Samuel Lawrence Wood, proceeding without an attorney, filed a civil rights

action against prison officials pursuant to Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971) and the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

1346(b), 2671–80. (Doc. # 1). Wood has paid the $400.00 filing fee. (Doc. # 4). At the

time of filing, Wood was a federal inmate confined at the Federal Correctional Institution

(“FCI”) Manchester located in Manchester, Kentucky.1

       Because Wood is a prisoner seeking redress from a governmental entity, the Court

must conduct a preliminary review of Wood’s complaint pursuant to 28 U.S.C. § 1915A.

A district court must dismiss any claim that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. Id. See also McGore v. Wrigglesworth, 114 F.3d 601, 607-08

(6th Cir. 1997), abrogated on other grounds, Jones v. Bock, 549 U.S. 199 (2007). At this

stage, the Court accepts the plaintiff’s factual allegations as true. Bell Atlantic Corp. v.



1      Wood is now in the custody of the Michigan Department of Corrections but has not
provided the Court with his new address. (Doc. # 5).

                                              1
Twombly, 550 U.S. 544, 555-56 (2007).            In addition, the Court evaluates Wood’s

complaint under a more lenient standard because he is not represented by an attorney.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Wood’s Complaint alleges that, starting in 2014, the medical staff at FCI

Manchester ignored his complaints related to pain, swelling, open sores, and skin

discoloration on his neck and head that Wood attributes to a cyst or tumor. (Doc. #1 at

3–6, 9–11); see also (Doc. # 1-1 at 1–14). He also alleges that staff refused his repeated

requests to order an MRI or a CT scan. (Doc. # 1 at 4, 7–8, 10, 12); see also (Doc. # 1-

1 at 1–14). He further claims that Defendant Mary Willard improperly diagnosed him with

“a falsification mental health delusional psychotic disorder.” (Doc. # 1 at 13–14). Based

on these allegations, he alleges negligence and Eighth Amendment claims against the

United States and the following individual staff members at FCI Manchester: Angel

Wilson (Health Services Administrator, RN), Della Thomas (APRN), Crystal Scott (Mid-

Level-2 PA), Edward Perkins (MD, C/D), and Mary Willard (Chief Psychology, PhD). Id.

at 14–19.

       Wood’s Eighth Amendment claims against the individual medical staff members,

however, are barred by the doctrine of res judicata. Wood previously filed a Complaint in

this Court alleging that these same Defendants (Wilson, Thomas, Scott, Perkins, and

Willard) violated his constitutional rights because they “failed to listen” to his complaints

about a “growth, cyst, or tumor” causing secretions on the top of his head, headaches,

tenderness, and pain, which is the same condition giving rise to his claims in this case.

See Wood v. Wilson, 6:18-cv-210-KKC, Doc. # 1 (E.D. Ky. 2018). The Court dismissed

Wood’s Complaint on initial screening pursuant to 28 U.S.C. § 1915A, finding that Wood



                                             2
failed to state a claim for a violation of the Eighth Amendment. Wood, 6:18-cv-210-KKC,

Doc. # 11.2 Specifically, the Court found that Wood’s allegations of “failure to listen” and

misdiagnoses of his condition sound in ordinary medical malpractice and do not allege

conduct rising to the heightened level of subjective culpability required to state a viable

Eighth Amendment claim (i.e., intentionally disregarding a risk to Wood’s health or safety).

Id. In addition, Wood attached “more than one hundred pages of medical records and

other documents [to that Complaint] that collectively suggest the defendants were

attentive to Wood’s concern about the cyst and, further, that the defendants arranged for

certain treatment for Wood, repeatedly.” Id. at 3. Because it was apparent that Wood

simply disagreed with the diagnosis and treatment he was provided, and disagreement

of the appropriate diagnosis or resultant care does not rise to the level of a constitutional

violation, the Court found that Wood failed to allege the necessary elements of an Eighth

Amendment claim and his complaint was dismissed. Id. at 4, citing Alexander v. Federal

Bureau of Prisons, 227 F. Supp. 2d 657, 665 (E.D. Ky. 2002).3

       Wood appealed the dismissal of his complaint to the United States Court of

Appeals for the Sixth Circuit. The Sixth Circuit affirmed, finding (on de novo review) that:

       The district court was correct in concluding that Wood failed to state a claim
       under the Eighth Amendment. Wood would have to show that defendants
       perceived a serious risk of harm to his health and disregarded it; some
       incompetence by defendants in their treatment of him would not rise to the
       level of a constitutional violation. See Comstock v. McCrary, 273 F.3d 693,
       703 (6th Cir. 2001). The documents Wood provided show that the medical
       staff has repeatedly investigated his concerns and found them
       unsubstantiated.

2      Wood also paid the filing fee in his previous case; thus, his Complaint was screened
pursuant to 28 U.S.C. § 1915A only, and not pursuant to 28 U.S.C. § 1915(e), because he was
not proceeding in forma pauperis. Wood v, 6:18-cv-210-KKC, Docs. # 9, 10, 11.

3      The Court did not indicate whether this dismissal was with or without prejudice. Wood,
6:18-cv-210-KKC, Docs. # 11, 12.

                                               3
Wood v. Wilson, No. 18-6150 at 2 (6th Cir., Mar 22, 2019).

      Thus, Wood previously presented the same Eighth Amendment claims against

Wilson, Thomas, Scott, Perkins, and Willard that he presents again here and his claims

were dismissed. The Sixth Circuit has explained that:

      Res judicata generally includes two separate concepts—claim preclusion
      and issue preclusion. Claim preclusion, or true res judicata, refers to [the]
      effect of a prior judgment in foreclosing a subsequent claim that has never
      been litigated, because of a determination that it should have been
      advanced in an earlier action. Issue preclusion, on the other hand, refers
      to the foreclosure of an issue previously litigated.

Mitchell v. Chapman, 343 F. 3d 811, 818 n.5 (6th Cir. 2003) (citing Migra v. Warren City

School Dist. Bd. of Educ., 465 U.S. 75, 77 n.1 (1984)). A claim is barred by res judicata:

      if all of the following elements are present: “(1) a final decision on the merits
      by a court of competent jurisdiction; (2) a subsequent action between the
      same parties or their ‘privies’; (3) an issue in the subsequent action which
      was litigated or which should have been litigated in the prior action; and (4)
      an identity of the causes of action.”

Browning v. Levy, 283 F.3d 761, 772 (6th Cir. 2002) (quoting Bittinger v. Tecumseh Prods.

Co., 123 F.3d 877, 880 (6th Cir. 1997)).

      Here, Wood’s Eighth Amendment claims against these same Defendants (Wilson,

Thomas, Scott, Perkins, and Willard) were previously dismissed for failure to state a

viable claim, partially based on documentation that Wood submitted to the Court that

showed that his Eighth Amendment claims were without merit. In addition, the dismissal

of Wood’s claims was affirmed on appeal, also based on the Sixth Circuit’s finding that

the documents submitted by Wood “show that the medical staff has repeatedly

investigated his concerns and found them unsubstantiated,” thus the Defendants’

treatment of him did not rise to the level of a constitutional violation. Wood, No. 18-6150



                                             4
at 2. Thus, Wood may not re-assert these claims based on the same factual allegations

against these same individual Defendants in this case.

       Moreover, even if Wood’s claims were not barred, this Court would independently

dismiss his Eighth Amendment claims against Wilson, Thomas, Scott, Perkins, and

Willard for the same reason that they were previously dismissed—his Complaint fails to

state a cognizable Eighth Amendment claim against any of these Defendants. “In order

to state a cognizable claim [under the Eighth Amendment] a prisoner must allege acts or

omissions sufficiently harmful to evidence deliberate indifference to the plaintiff’s serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Such a claim involves a

two-part inquiry with both an objective and a subjective component: (1) the plaintiff must

allege a sufficiently serious medical need, and (2) the plaintiff must allege facts that “show

that the official being sued subjectively perceived facts from which to infer substantial risk

to the prisoner, that he did in fact draw the inference, and that he then disregarded that

risk.” Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005) (quoting Comstock v.

McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).

       In his Complaint filed in this case, Wood continues to base his Eighth Amendment

claims on his dissatisfaction with the diagnosis that he received and the treatment

provided, specifically the medical providers’ refusal to write a referral for the MRI, CT scan

and/or ultrasound that Wood believes was warranted. See (Doc. # 1). Although he now

characterizes his claim in terms of a “refusal” to provide him treatment, this claim is

substantively no different from his previous claim that the providers “failed to listen” to

Wood regarding his condition and refused to write the diagnostic referrals that Wood

believed were warranted. Id.



                                              5
       Moreover, Wood’s re-characterized allegations that he was “refused” treatment are

flatly refuted by the medical records that he previously submitted with his original

complaint. Wood, 6:18-cv-210-KKC, Doc. # 1.4 It is true that, in considering whether a

complaint fails to state a claim for which relief may be granted, the Court must view all

facts in the light most favorable to the plaintiff. However, “‘if a factual assertion in the

pleadings is inconsistent with a document attached for support,’ a court is not bound to

accept as true the plaintiff's factual allegation.” Croce v. New York Times Co., 930 F.3d

787, 792 (6th Cir. 2019) (quoting Williams v. CitiMortgage, Inc., 498 F. App'x 532, 536

(6th Cir. 2012)); see also Theile v. Michigan, 891 F.3d 240, 243 (6th Cir. 2018) (“We

accept as true all factual allegations, but not legal conclusions or unwarranted factual

inferences.”) (quotation and citations omitted); In re Livent, Inc. Noteholders Sec. Litig.,

151 F. Supp. 2d 371, 405–06 (S.D.N.Y. 2001) (“Thus, a court need not feel constrained

to accept as truth conflicting pleadings that make no sense, or that would render a claim

incoherent, or that are contradicted either by statements in the complaint itself or by

documents upon which its pleadings rely, or by facts of which the court may take judicial

notice.”).

       In light of the 100+ pages of medical records that Wood previously submitted to

the Court, Wood cannot dispute that the individual medical providers examined him and




4        The Court may “take judicial notice of proceedings in other courts of record.” Rodic v.
Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir.1980); Granader v. Public Bank, 417
F.2d 75, 82–83 (6th Cir. 1969); see also FED. R. EVID. 201(b)(2). In addition, although the
sufficiency of the complaint is generally tested with reference only to the face of the complaint
itself, Burns v. United States, 542 F. App’x 461, 466 (6th Cir. 2013), the Court may consider a
document attached to the complaint in determining whether dismissal is proper. Cates v. Crystal
Clear Techs., LLC, 874 F.3d 530, 536 (6th Cir. 2017) (citations omitted).

                                               6
evaluated his medical condition, specifically his complaints related to a cyst on his scalp.5

Indeed, it remains clear that, rather than “refusing” Wood health care, the Defendant

medical providers simply did not provide Wood with the medical diagnosis and related

treatment (i.e., an MRI) that Wood believed was warranted. However, while Wood may

have disagreed with the diagnosis provided, “[w]here a prisoner has received some

medical attention and the dispute is over the adequacy of the treatment, federal courts

are generally reluctant to second guess medical judgments and to constitutionalize claims

that sound in state tort law.” Graham ex rel. Estate of Graham v. Cty. of Washtenaw, 358

F.3d 377, 385 (6th Cir. 2004) (alteration in original) (quoting Westlake v. Lucas, 537 F.2d

857, 860 n.5 (6th Cir. 1976)); see also Durham v. Nu’Man, 97 F. 3d 862, 868–69 (6th Cir.

1996).     Even “[w]hen a prison doctor provides treatment, albeit carelessly or

inefficaciously, to a prisoner, he has not displayed a deliberate indifference to the

prisoner’s needs, but merely a degree of incompetence which does not rise to the level

of a constitutional violation.” Comstock, 273 F. 3d at 703.

         Because Wood’s Complaint fails to allege that the individual Defendants acted with

the subjective culpability required to state a claim for an Eighth Amendment violation—

i.e., that they denied or delayed treatment for an objectively serious medical condition—

he again fails to state a claim for which relief may be granted against either Wilson,

Thomas, Scott, Perkins, or Willard. Thus, even if his Eighth Amendment claims against

these Defendants were not barred by res judicata, the Court would independently dismiss

these claims for failure to state a claim.


5      See Wood, No. 6:18-cv-210-KKC, Doc. #11 at 3 (citing to specific records noting
inspection and treatment, including an x-ray, of Wood’s scalp); see also Wood, No. 18-6150 at 2
(noting that “the medical staff has repeatedly investigated his concerns and found them
unsubstantiated”).

                                              7
       In addition, to the extent that Wood now seeks to assert an Eighth Amendment

claim against the United States (the only Defendant against whom he did not previously

assert his constitutional claim), such a claim may only be pursued under Bivens, which

held that an individual may “recover money damages for any injuries...suffered as a result

of [federal] agents' violation of” his constitutional rights. Bivens, 403 U.S. at 397.

However, while Bivens authorizes suits against federal employees for violations of civil

rights, it does not waive the sovereign immunity enjoyed by the United States and its

agencies. Ctr. for Bio–Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 370 (6th Cir.

2011) (Bivens claims may be asserted against federal officials only in their individual

capacities); Okoro v. Scibana, 63 F. App’x 182, 184 (6th Cir. 2003). Thus, Wood may not

bring a Bivens claim against the United States. Corr. Servs. Corp. v. Malesko, 534 U.S.

61, 72 (2001). Accordingly, Wood’s Eighth Amendment claim against the United States

will be dismissed.

       Wood’s Complaint also alleges a negligence claim under the FTCA, a claim that

was not made in his prior complaint. The “FTCA clearly provides that the United States

is the only proper defendant in a suit alleging negligence by a federal employee.” Allgeier

v. United States, 909 F.2d 869, 871 (6th Cir.1990) (citing 28 U.S.C. § 2679(a)). In

addition, the Westfall Act, 28 U.S.C. § 2679(b)(1), immunizes federal employees from tort

liability for actions taken within the scope of their employment. Roberts v. United States,

191 F. App’x 338, 341 (6th Cir. 2006). Thus, to the extent that Wood brings his negligence

claims directly against Wilson, Thomas, Scott, Perkins, and Willard, these claims will be

dismissed. Accordingly, the United States of America is the sole remaining Defendant in

this action.



                                            8
       Having dismissed all but Wood’s FTCA claim against the United States, the Court

finds that a response is required from the United States before this matter may proceed

further. In light of Wood’s current incarceration, the Court will direct the United States

Marshals Service (“USMS”) to serve the Summons and Complaint on Wood’s behalf.

Fed. R. Civ. P. 4(c)(3); 28 U.S.C. § 1915(d).

       Accordingly, it is ORDERED as follows:

       (1)    To the extent that Wood’s Complaint (Doc. # 1) asserts claims under the

Eighth Amendment, these claims are DISMISSED;

       (2)    To the extent that Wood’s Complaint (Doc. # 1) asserts claims under the

FTCA against Defendants Angel Wilson, Della Thomas, Crystal Scott, Edward Perkins,

and/or Mary Willard, these claims are DISMISSED.            The Clerk of the Court shall

TERMINATE Wilson, Thomas, Scott, Perkins, and Willard as Defendants in this action;

       (3)    The Deputy Clerk shall prepare a “Service Packet” for service upon the

United States of America. The Service Packet shall include:

              a. a completed summons form;

              b. the complaint, (Doc. #1);

              c. this Order; and

              d. a completed USM Form 285.

       (4)    The Deputy Clerk shall deliver the Service Packet to the USMS in

Lexington, Kentucky and note the date of delivery in the docket;

       (5)    The USMS shall serve the United States of America by sending a Service

Packet by certified or registered mail to the Civil Process Clerk at the Office of the United




                                             9
States Attorney for the Eastern District of Kentucky; and the Office of the Attorney General

of the United States in Washington, D.C;

       (6)    Wood must immediately advise the Clerk’s Office of any change in his

current mailing address. Failure to do so may result in dismissal of this case;

       (7)    If Wood wishes to seek relief from the Court, he must do so by filing a formal

motion sent to the Clerk’s Office.     Every motion Wood files must include a written

certification that he has mailed a copy of it to the defendants or their counsel and state

the date of mailing. The Court will disregard letters sent to the judge’s chambers or

motions lacking a certificate of service.

       This 4th day of March, 2020.




J:\DATA\ORDERS\PSO Orders\19-224 Wood Screening Order.docx




                                            10
